[Cite as Ross v. Ross, 2012-Ohio-2175.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STEVEN ROSS                                           C.A. No.       26106

        Appellant

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
RENEE L. ROSS                                         COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
        Appellee                                      CASE No.   2004-05-1930

                                 DECISION AND JOURNAL ENTRY

Dated: May 16, 2012



        WHITMORE, Presiding Judge.

        {¶1}     Plaintiff-Appellant, Steven Ross (“Father”), appeals from the judgment of the

Summit County Court of Common Pleas, Domestic Relations Division. This Court affirms.

                                                  I

        {¶2}     Father and Renee Ross (“Mother”) divorced in 2005 after seven years of marriage

and the birth of their two boys: B.R., born in 2000, and N.R., born in 2002. The parties agreed to

name Mother the residential parent and legal custodian for the boys. They further agreed that

Father would not be permitted to visit with the boys alone, as Father was a sexual offender.

Father’s sexual offender designation arose from two convictions he received in 2004 for

disseminating matter harmful to juveniles and voyeurism. The victim in both instances was

Father’s eleven year old step-daughter (Mother’s daughter).

        {¶3}     In February 2011, Mother filed a notice of her intent to relocate to Tennessee and

take the boys with her. Father opposed Mother’s relocation, moved to modify his parenting time,
                                                 2


and requested a hearing. The hearing took place on August 5, 2011. Mother did not attend the

hearing or have counsel when it occurred, but filed a letter with the court to express her

concerns. The trial court ultimately overruled Father’s motion to modify his parenting time and

confirmed that it was within Mother’s right to relocate to Tennessee. The court held that Father

was entitled to monthly, supervised visits with the boys in Tennessee as well as weekly phone

calls.

         {¶4}   Father now appeals from the trial court’s denial of his motion and raises two

assignments of error for our review. For ease of analysis, we consolidate the assignments of

error.

                                                 II

                                Assignment of Error Number One

         THE TRIAL COURT ERRED IN PERMITTING THE REMOVAL OF THE
         PARTIES’ MINOR CHILDREN FROM OHIO.

                                Assignment of Error Number Two

         THE TRIAL COURT ERRED IN DENYING APPELLANT’S MOTION TO
         MODIFY VISITATION.

         {¶5}   In his assignments of error, Father argues that the trial court erred by (1)

permitting Mother to relocate with his children, (2) failing to consider all of the statutory factors

to determine whether relocation was in the children’s best interests, and (3) refusing to grant him

additional visitation. We disagree.

         {¶6}   “A trial court’s decision regarding visitation rights will not be reversed on appeal

except upon a finding of an abuse of discretion.” Harrold v. Collier, 9th Dist. No. 06CA0010,

2006-Ohio-5634, ¶ 6. An abuse of discretion implies that “the court’s attitude is unreasonable,

arbitrary or unconscionable.” Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983). If,
                                                  3


however, a litigant challenges a particular factual finding of the trial court, this Court will review

the trial court’s factual conclusion for competent, credible evidence. Szymczak v. Tanner, 9th

Dist. No. 10CA0101-M, 2012-Ohio-540, ¶ 19. “R.C. 3109.051(D) provides sixteen factors

which should be considered when determining whether a visitation schedule is in the child’s best

interest.” Harrold at ¶ 7.

       {¶7}    If a residential parent decides to relocate, the parent must file a notice of his or her

intent to relocate. R.C. 3109.051(G)(1). The non-residential parent then may ask the court to

schedule a hearing “to determine whether it is in the best interest of the child to revise the

parenting time schedule for the child.” Id. Importantly, “R.C. 3109.051 does not grant the trial

court authority to prohibit relocation by the residential parent.” Harris v. Harris, 9th Dist. No.

06CA009056, 2007-Ohio-3123, ¶ 6. The statute simply permits a court to adjust visitation rights

in light of the relocation. “Pursuant to R.C. 3109.051(D), * * * the trial court shall consider the

[] factors enumerated therein, and in its sound discretion determine visitation that is in the best

interest of the child.” Morrow v. Becker, 9th Dist. No. 07CA0054-M, 2008-Ohio-155, ¶ 11,

quoting Braatz v. Braatz, 85 Ohio St.3d 40, 44 (1999). Those factors include the geographical

location of the parents, the age of the children, the health and safety of the children, the mental

and physical health of all parties, each parent’s willingness to facilitate visitation, whether either

parent previously “has pleaded guilty to any criminal offense involving any act that resulted in a

child being an abused child,” and “[a]ny other factor in the best interest of the child.” R.C.

3109.051(D)(1)-(16).

       {¶8}      Father first criticizes the trial court’s judgment on the basis that the court did not

consider all of the factors set forth in R.C. 3109.051(D). The court’s judgment entry specifically

indicates, however, that the court “considered the factors set forth in O.R.C. 3109.051(D).”
                                                 4


Although the court then limited its actual discussion of the R.C. 3109.051(D) factors to those

factors it deemed to be relevant in its denial of Father’s motion, the record does not support

Father’s assertion that the trial court failed to consider all of the factors. See Bonner v. Deselm-

Bonner, 5th Dist. No. 10CA000033, 2011-Ohio-2348, ¶ 39 (explicit reference to R.C.

3109.051’s factors unnecessary if “it is clear from the record the court considered the factors”).

Moreover, Father never asked the court to make findings of fact and conclusions of law so as to

explicitly reiterate its findings on each factor. See Bentley v. Rojas, 9th Dist. No. 10CA009776,

2010-Ohio-6243, ¶ 19.       His argument that the trial court did not properly apply R.C.

3109.051(D) by considering all its factors lacks merit.

       {¶9}    Next, Father argues that the court abused its discretion in its determination that

additional visitation time with him would not be in the children’s best interests. There were only

two witnesses who testified at the hearing: Father and Carol Miller, the Director of Family

Visitation and Mediation Services. Miller testified that Father attended all the scheduled visits

with his boys at the visitation center and appeared to have a good relationship with them. Miller

specified that the boys were always excited to see Father. Miller testified that, in her opinion, the

boys would benefit from additional visits with their Father and that she did not believe it was

necessary for Father’s visits to continue to be supervised. According to Miller, Mother was the

one who remained adamant that visitation be supervised. Miller acknowledged that the source of

Mother’s concern stemmed from an incident that occurred in 2004/2005 and that Miller “really

[didn’t] know” any details about the incident.

       {¶10} Father admitted that he pleaded guilty to criminal charges after secretly taping his

minor step-daughter in various states of undress. Father testified that he received therapy for his

problems and had not acted upon any impulses since the incident with his step-daughter. He
                                                 5


acknowledged, however, that he had an addiction to pornography and that he was “a peeping tom

for some time.” Father insisted that there was no reason for Mother to be concerned about the

safety of their sons because Father “always had more of a female [attraction]” instead of a “male

attraction or kid attraction.” Yet, Father conceded at the hearing that his step-daughter was a

child when he videotaped her.

       {¶11} In the letter Mother filed with the trial court, she wrote that she did not want

Father to have unsupervised visits with the children.        Mother further wrote that it was a

substantial financial burden for her to bring the children to meet Father because the trip was

expensive and Father’s child support payments were minimal. Mother expressed, however, a

willingness to continue to allow Father to have visitation with the children in Tennessee,

provided it was supervised by either herself or another supervisor of whom she approved.

       {¶12} The trial court heavily stressed Father’s criminal convictions in its decision to

deny Father’s motion as well as Father’s admitted addiction to pornography. The court noted

that both boys were still relatively young and that Father previously had committed offenses

against a young member of his household. See R.C. 3109.051(D)(4), (11). Accordingly, the

court considered the children’s safety and health in its decision as well as Father’s mental health.

See R.C. 3109.051(D)(7), (9).      The court also determined that, while Mother’s relocation

imposed a traveling hardship on both parties, visits in Tennessee were more feasible given

Father’s work schedule and the children’s school schedule. See R.C. 3109.051(D)(2), (14). As

such, the court held that monthly, supervised visits in Tennessee were workable along with

weekly phone calls.

       {¶13} Father argues that the trial court considered an improper factor in its judgment

entry and failed to accord due weight to other factors. The trial court, in noting that Father
                                                  6


previously pleaded guilty to a sexual offense against a child who was a member of his

household, cited R.C. 3109.051(D)(12). As Father correctly notes, that subsection only applies

to visitation requested “by a person other than a parent,” so it does not apply to Father. R.C.

3109.051(D)(12). The court erred by citing that subsection. Even so, the error appears to be

clerical in nature because the subsection immediately preceding the one cited by the trial court

applies to a parent previously convicted of a criminal offense “involving any act that resulted in a

child being an abused child.” R.C. 3109.051(D)(11). That section does apply to Father and is

relevant to the trial court’s analysis. Any error in the trial court’s reference to subsection (D)(12)

instead of (D)(11) is harmless.

       {¶14} We also cannot conclude that the trial court abused its discretion in weighing the

remaining factors set forth in R.C. 3109.051(D). Father argues that the court clearly failed to

give due weight to certain factors, such as his positive interaction with the children, Mother’s

unwillingness to facilitate visitation, and the fact that Miller approved additional and

unsupervised visitation. Undoubtedly, there was testimony at the hearing that Father’s children

enjoyed their visits with him and that Father had taken steps to address his issues with voyeurism

and pornography. The only testimony that Father’s issues were no longer of great concern,

however, was Father’s. Miller specifically admitted that she did not know the circumstances

behind Father’s criminal convictions. The trial court also expressed serious concern that Father

minimized his problems by stating that he had never had an attraction to kids when, in fact, the

person whom he victimized was a child. Moreover, Mother did not oppose facilitating visitation.

She only opposed unsupervised visitation. Even the parties’ original divorce decree provided

that Father would not be permitted to seek unsupervised visitation with the children until his

sexual offender registration status lapsed. Specifically, the decree provided that supervised
                                                 7


visitation “will continue so long as [Father] is labeled a sexual offender or until such time as the

court ordered psychologist, Mike Smith, determines it is safe for [Father] to visit [the children]

unsupervised.” Smith did not testify at the hearing, and Miller’s testimony was not a substitute

for Smith’s, as Miller did not testify as an expert. The record further reflects that Father had a

duty to register for a ten-year period, so his status as a sexual offender is not set to expire until

2014.

        {¶15} Given the testimony presented at the hearing, we cannot conclude that the trial

court abused its discretion in its visitation determination. The fact that the trial court focused on

the factors that cut against Father’s motion instead of those that might have supported additional

visitation does not mean that the court’s decision was unreasonable, arbitrary, or unconscionable.

The court exercised its discretion and determined that monthly, supervised visits were in the

children’s best interests. Father has not shown that the court abused its discretion in reaching

that conclusion. Father’s assignments of error are overruled.

                                                 III

        {¶16} Father’s two assignments of error are overruled. The judgment of the Summit

County Court of Common Pleas, Domestic Relations Division, is affirmed.

                                                                                Judgment affirmed.




        There were reasonable grounds for this appeal.

        We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.
                                                8


       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                    BETH WHITMORE
                                                    FOR THE COURT



DICKINSON, J.
BELFANCE, J.
CONCUR.


APPEARANCES:

THOMAS J. LOCASCIO, Attorney at Law, for Appellant.

ROBERT C. BAKER, Attorney at Law, for Appellee.